DETAILED ACTION
This action is responsive to the Amendment filed on 03/11/2022. Claims 1-21, 26, 33, and 41 had been previously canceled. Claims 43-45 have been added. Claims 22-25, 27-32, 34-40, and 42-45 remain pending in the case. 

Claim Objections
Claims 22-25, 27-32, 34-40, and 42 are objected to because of the following informalities:
Claim 22:
Lines 8 and 11 improperly reintroduce the limitation “objects” (antecedent basis for this limitation had already been established in line 2 of the same claim).
Lines 8 and 16 also improperly reintroduce the limitation “facets” (antecedent basis for this limitation had already been established in line 2 of the same claim).
Lines 15-16 recite “for each specified facet of the facets, determining correlation values of the determined third facet values of the specified facet.” However, the concept of a “specified facet” lacks proper antecedent basis.
Claim 29:
Lines 9 and 12 improperly reintroduce the limitation “objects” (antecedent basis for this limitation had already been established in line 2 of the same claim).
Lines 9 and 18 also improperly reintroduce the limitation “facets” (antecedent basis for this limitation had already been established in line 2 of the same claim).
Lines 16-18 recite “for each specified facet of the facets, determining correlation values of the determined third facet values of the specified facet.” However, the concept of a “specified facet” lacks proper antecedent basis.
Claim 37:
Lines 6 and 9 improperly reintroduce the limitation “objects” (antecedent basis for this limitation had already been established in line 2 of the same claim).
Lines 6 and 14 also improperly reintroduce the limitation “facets” (antecedent basis for this limitation had already been established in line 2 of the same claim).
Lines 13-15 recite “for each specified facet of the facets, determining correlation values of the determined third facet values of the specified facet.” However, the concept of a “specified facet” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22-25, 27-32, 34-40, and 42-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 22, 29, and 37 now recite an operability to determine correlations/correlation values between third facets/facet values and fourth facets/facet values defined/preceded by a selection of at least one second facet value of the first facet values (lines 15-17 of claim 22, lines 16-18 of claim 29, and lines 13-15 of claim 37, respectively). The original specification does not appear to have sufficient support for determining correlations with respect to more than two facets (and/or their respective sets of facet values). The only portion of the original specification that even mentions the notion of “correlations” is paragraph 21 of the original specification. However, even in that paragraph, the disclosure limits itself to solely “indicate how two facets correlate with one another” (Specification: ¶ 21), and even that example just describes how a first facet (as opposed to a first facet “value”) and a second facet (as opposed to a second facet “value”) correlate with each other, not how “for each specified facet of the facets, determining correlation values of the determined third facet values of the specified facet with fourth facet values for facets other than the specified facet in the determined objects” after a second facet value of the first facet values has been established. This problem is arguably even further exacerbated by the introduction of new “fifth,” “sixth,” and “seventh” facets/facet values in dependent claims 23, 30, and 38, respectively.

Claims 23-25, 30-32, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As indicated above, independent claims 22, 29, and 37 each improperly introduced multiple instances of the “objects” limitation. At one point, independent claims 22, 29, and 37 further render the metes and bounds of the claims unclear by establishing different hierarchies/scopes to different versions of “objects” (see, for example, the “determining objects of objects” limitation in lines 11, 12, and 9 of claims 22, 29, and 37, respectively). Therefore, the metes and bounds of dependent claims 23-25, 30-32, and 38-40 are further rendered unclear/indefinite each time that they merely recite “the objects” without added specificity as to which of the “objects” versions/alternatives they intending to refer. For purposes of prior art analysis, the Office will adopt a broadest reasonable interpretation and consider each “objects” recitation broadly (not unlike its initial introduction in line 2 of each independent claim, respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 27-32, 34-40, and 42-45 are rejected under 35 U.S.C. § 103 as being unpatentable over Hong et al. (US Patent Application Pub. No. 2011/0153646, hereinafter “Hong”) in view of Lee et al. (US Patent Application Pub. No. 2009/0222412, hereinafter “Lee”).1

As to independent claims 22, 29, and 37, Hong shows a computer program product [¶ 18], a system [fig. 1], and a concomitant method [¶ 07] for rendering information on facet values of facets in objects [¶ 06], comprising:
rendering representations of first facet values in objects of facets [“{…} Each of the facets 406, 408, 410, 412 is represented by user selectable elements, which can be associated with the number of feeds that are related to each user selectable element. The elements are individually selectable. {…}” (¶ 36) | see also fig. 4; ¶¶ 25 & 35]; 
receiving a selection of at least one second facet value of the first facet values; determining objects of the objects having the selected at least one second facet value; processing the determined objects to determine third facet values included in the determined objects [“{…} each of the search results must match all of the nouns in the query {…} (¶ 28)
“{…} User selection of an element filters out, or otherwise removes or “fades”, all the feed items from the feed list 404 that do not match the selected element. {…}” (¶ 36)
“The topic facet 410 provides an overview of the content of the feed items. A predetermined number, of the topics identified from the feed items are displayed in the topic facet 410. The topics can be displayed, for example, as a list or tag cloud 424. Other types of topic display are possible. Each of the topics in the topic facet 410 is user selectable. Selecting a topic filters the feed items to display only the subset of feed items that contain the selected topic in the feed list 404, as further described below with reference to FIG. 7. The topics are generated from the content of the feed items, as further described above with reference to FIGS. 2 and 3. The topic facet 410 is dynamically updated and displays the topics determined from the remaining feed items and is generated in the same manner. The number of topics displayed depends on the predetermined number as previously discussed. Additional selection of topics further filters the feed items displayed. Selection of more than one topic can function {…as} an AND query, requiring all selected topics to be in the feed item for the item to be displayed. The other facets 406, 408, 412 are updated accordingly.” (¶ 39)];
for each specified facet of the facets, determining correlation values of the determined third facet values of the specified facet with fourth facet values for facets other than the specified facet in the determined objects [e.g. determining that third facet values are correlated with other/fourth facets values, and indicating/highlighting these correlated facet values (¶¶ 26-33, 36, & 39-44)]; and 
rendering representations of the third facet values with appearances that vary to distinguish [“[…] the facets 406, 408, 410, 412 are displayed in the left half of the user interface 402. Each of the facets 406, 408, 410, 412 is represented by user selectable elements, which can be associated with the number of feeds that are related to each user selectable element. The elements are individually selectable. Selection applies to both selection and deselection of the elements. User selection of an element filters out, or otherwise removes or “fades”, all the feed items from the feed list 404 that do not match the selected element. Deselection of a previously selected element removes the filter applied based on the previous selection. The selection/deselection state of an element can be shown in other ways, such as differences in size, text, and color. Additionally, the facets 406, 408, 410, 412 are updated accordingly. In one embodiment, the default setting is that no elements are filtered out and all feed items are displayed in the feed list 404. In a further embodiment, one or more elements are automatically pre-filtered out by system default or by the user.” (¶ 36)
“FIG. 7 is a screen shot diagram showing, by way of example, the user interface of FIG. 4 using the topic facet 410. Topics are determined from the feed items, as discussed further above with reference to FIGS. 2 and 3. In a further embodiment, topics can be generated from any attached metadata tag associated with the feed item. The topic “search” has been selected from the topic facet 410 by the user. The topics can be displayed as a tag cloud or otherwise graphically, such as icons, or by text, such as a list of topics. Other ways of displaying topics are possible. The selected topic is placed above the topic cloud along with an option to deselect the topic. Once a topic is selected, the feed items that have been associated with the selected topic remain in the feed list 404, while the other feed items are removed. If the selected topic appears in the content of the feed item, the topic can be highlighted or otherwise contrasted with the other content of the feed item. The topic facet 410 is updated to show the topics identified from the selected subset of feed items. Likewise, the other facets 406, 408, 412 are updated to reflect the selection. Additional topics, or elements of other facets 406, 408, 412 can then be selected to further filters the feed items. Whenever an element of a facet 406, 408, 410, 412 is selected the topics of the remaining feed items are determined, such as discussed above with reference to FIGS. 2 and 3, and the predetermined number to topics are then dynamically displayed in the topic facet 410.” (¶ 44) | For further context/examples, see also ¶¶ 26 & 39-43]. 

As shown above, Hong shows an operability to determine correlation values between different (as illustrated in figs. 4-7, at least four or more interrelated sets of) facet values to indicate whether (at the very least in a binary sense) the determined third facet values of each specified facet correlate with the fourth facet values for facets other than the specified facet in the determined objects. Hong even shows an operability to render the third facet values in the second display regions with appearances that vary based on one of color and font size. Even though as currently recited, the “to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values” limitations are drafted in the form of an intended use/result (and as such, should arguably lack considerable patentable weight for purposes of prior art analysis), in the interests of transparency and compacting prosecution, Hong does not appear to explicitly unite these two functionalities (at least to their narrowest apparent intents) such that the correlation values “distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values” as apparently intended. In an analogous art, Lee shows:
for each specified facet of the facets, determining correlation values of the determined third facet values of the specified facet with fourth facet values for facets other than the specified facet in the determined objects; and rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values [“A system described herein includes a receiver component that receives a dataset and defined relationships amongst data in the dataset, wherein the relationships are indicative of identities of a plurality of facets in the dataset, wherein each facet includes an item, and wherein items in a facet have a common attribute. The system further includes a renderer component that renders a first facet in the plurality of facets on a graphical user interface, wherein the first facet is rendered as a selectable graphical icon. Concurrently with rendering the first facet, the renderer component renders a second facet in the plurality of facets on the graphical user interface, wherein the second facet is rendered with respect to a linear attribute.” (Lee: Abstract)
“{…} items and/or facets can be highlighted if a cursor is detected as hovering over a particular item and/or facet. For instance, an item in a facet may be represented as a graphical icon, and a cursor may be positioned so as to hover over the graphical icon. Each instance of the item that is represented on the graphical user interface may be highlighted upon detection of a hover.” (Lee: ¶ 10)
“[…] an indication is received that a user is hovering over an item (e.g., a graphical icon that represents the item) on a graphical user interface. For instance, the user may be hovering over the item with a cursor.
At 906, the item that is subject to hovering is highlighted. As noted above, highlighted can include rendering a ring of a particular color, such as yellow, around the item. Highlighting may also include rendering graphics and/or text more boldly when compared to other items that are not subject to highlighting.
At 908, other instances of the item that are displayed concurrently with the item that is subject to hovering are highlighted. Additionally or alternatively, facets that include the item that are displayed concurrently with such item can be highlighted.
In another example, when a detection is made that a cursor is hovered over a facet or sub-facet, other facets and/or sub-facets visually presented to the user can be highlighted based at least in part upon an amount of overlap with respect to items that correspond to the facets and/or sub-facets. For instance, a detection can be made that a first facet is hovered over and that a second facet has 90% similarity with respect to items that are covered by the first facet and second facet. The second facet can be color-coded a particular color based upon such overlap. […]” (Lee: ¶¶ 57-60) | For even further context/examples, see also Lee: ¶¶ 41-42 & 81-83.]. 

One of ordinary skill in the art, having the teachings of Hong and Lee before them at the time of the claimed invention, would have been motivated to incorporate into Hong (and/or otherwise adapt its existing operability to cause appearances to vary based on one of color and font size) Lee’s techniques to indicate correlations of the determined third facet values of the specified facet with fourth facet values for facets other than the specified facet in the determined objects for the intended result/use/purpose to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values. The rationale for doing so would have been that Hong already taught an operability to alter a color or font size (Hong: ¶ 36), and Lee was shown to be a desirable solution to “aid users in locating certain content amongst a large amount of content […] such that relevant items are displayed more prominently to the user when compared to less relevant items” (Lee: ¶ 03), especially in scenarios where “the user may wish to understand certain aggregate characteristics of the data that are not expressible by way of a targeted search” (Lee: ¶ 05). Thus, by incorporating Lee’s teachings into Hong, Hong would have been better positioned to achieve its explicitly-stated goal of providing a “faceted browsing [user experience that] can lead to more efficient review and location of content as well as encouraging serendipitous discovery of information” (Hong: ¶ 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Hong and Lee (hereinafter, the “Hong-Lee” combination) in order to obtain the invention as recited in claims 22, 29, and 37.

As to dependent claims 43, 44, and 45, Hong-Lee further shows:
generating a first visualization in a user interface including a plurality of first display regions for first facets of the facets [e.g. generating a first visualization (Hong: fig. 4) in a user interface 402 including a plurality of first display regions for first facets of the facets (i.e. the respective first display regions for facets 406, 408, 410, and 412; see Hong: fig. 4; ¶¶ 25, 35). See also Lee: fig. 11.], 
wherein the selection of the at least one second facet value is from the first facet values rendered in multiple of the first display regions in the first visualization [“{…} Each of the facets 406, 408, 410, 412 is represented by user selectable elements, which can be associated with the number of feeds that are related to each user selectable element. The elements are individually selectable. {…}” (Hong: ¶ 36)
“{…} items and/or facets can be highlighted if a cursor is detected as hovering over a particular item and/or facet. For instance, an item in a facet may be represented as a graphical icon, and a cursor may be positioned so as to hover over the graphical icon. Each instance of the item that is represented on the graphical user interface may be highlighted upon detection of a hover.” (Lee: ¶ 10)]; and 
generating a second visualization in the user interface including second display regions for second facets, wherein the third facet values are for the second facets, and wherein the representations of the third facet values are rendered in the second display regions with the appearances that vary to distinguish the higher and the lower of the correlation values [“{…} User selection of an element filters out, or otherwise removes or “fades”, all the feed items from the feed list 404 that do not match the selected element. {…} the facets 406, 408, 410, 412 are updated accordingly. {…}” (Hong: ¶ 36)
“The topic facet 410 provides an overview of the content of the feed items. A predetermined number, of the topics identified from the feed items are displayed in the topic facet 410. The topics can be displayed, for example, as a list or tag cloud 424. Other types of topic display are possible. Each of the topics in the topic facet 410 is user selectable. Selecting a topic filters the feed items to display only the subset of feed items that contain the selected topic in the feed list 404, as further described below with reference to FIG. 7. The topics are generated from the content of the feed items, as further described above with reference to FIGS. 2 and 3. The topic facet 410 is dynamically updated and displays the topics determined from the remaining feed items and is generated in the same manner. {…}  Additional selection of topics further filters the feed items displayed. Selection of more than one topic can function {…as} an AND query, requiring all selected topics to be in the feed item for the item to be displayed. The other facets 406, 408, 412 are updated accordingly.” (Hong: ¶ 39)
“{…} Once a topic is selected, the feed items that have been associated with the selected topic remain in the feed list 404, while the other feed items are removed. If the selected topic appears in the content of the feed item, the topic can be highlighted or otherwise contrasted with the other content of the feed item. The topic facet 410 is updated to show the topics identified from the selected subset of feed items. Likewise, the other facets 406, 408, 412 are updated to reflect the selection. Additional topics, or elements of other facets 406, 408, 412 can then be selected to further filters the feed items. Whenever an element of a facet 406, 408, 410, 412 is selected the topics of the remaining feed items are determined, such as discussed above with reference to FIGS. 2 and 3, and the predetermined number to topics are then dynamically displayed in the topic facet 410.” (Hong: ¶ 44) See also Lee: figs. 11-18; ¶¶ 08-10 & 57-60].

As to dependent claims 23, 30, and 38, Hong-Lee further shows:
wherein the objects comprise a first group of objects, wherein the operations further comprise: receiving selection of a fifth facet value of the third facet values represented in the second display regions of the second visualization; determining a second group of objects having the selected at least one second facet value and the selected fifth facet value; generating a third visualization in the user interface including third display regions for sixth facets having the selected at least one second facet value and the selected fifth facet value; and rendering, in each of the third display regions in the third visualization, representations of seventh facet values in the determined second group of objects corresponding to a third display region of the third display regions [“{…} The topic facet 410 is dynamically updated and displays the topics determined from the remaining feed items and is generated in the same manner. {…}  Additional selection of topics further filters the feed items displayed. Selection of more than one topic can function {…as} an AND query, requiring all selected topics to be in the feed item for the item to be displayed. The other facets 406, 408, 412 are updated accordingly.” (Hong: ¶ 39)
“As shown in FIG. 6, selecting a source in combination with a selected creator, displays the feed items from the selected creator and source. For example, a previous user selection of creator “Koozda”, as described further above with reference to FIG. 5, is combined with the source “delicious” 612, which is highlighted in the source facet 408. All other feed items are filtered from the feed list 404. Additionally, the facets 406, 408, 410, 412 have been updated to reflect the additional selection. 
{…} Once a topic is selected, the feed items that have been associated with the selected topic remain in the feed list 404, while the other feed items are removed. If the selected topic appears in the content of the feed item, the topic can be highlighted or otherwise contrasted with the other content of the feed item. The topic facet 410 is updated to show the topics identified from the selected subset of feed items. Likewise, the other facets 406, 408, 412 are updated to reflect the selection. Additional topics, or elements of other facets 406, 408, 412 can then be selected to further filters the feed items. Whenever an element of a facet 406, 408, 410, 412 is selected the topics of the remaining feed items are determined, such as discussed above with reference to FIGS. 2 and 3, and the predetermined number to topics are then dynamically displayed in the topic facet 410.” (Hong: ¶¶ 43-44)
For even further context/examples, see also Lee: ¶¶ 07-10 & 57-60.].

As to dependent claims 27 and 34, Hong-Lee further shows:
wherein the first and the second display regions in the first and second visualizations are rendered in separate non-overlapping defined regions of the user interface [See, e.g., in Hong: figs. 4-7, how the first and second display regions in the first and second visualizations are rendered in separate non-overlapping defined regions of the user interface for each of the facets 406, 408, 410 and 412. For even further examples, see also Lee: figs. 11-18.].  

As to dependent claims 28 and 35, Hong-Lee further shows:
wherein the first and second display regions comprise word clouds [See how the first and second display regions comprise topic/word clouds (Hong: ¶¶ 39 & 44).].

As to dependent claims 36 and 42, Hong-Lee further shows:
wherein the first and the second display regions in the first and second visualizations are rendered in separate non-overlapping defined regions of the user interface [See, e.g., in Hong: figs. 4-7, how the first and second display regions in the first and second visualizations are rendered in separate non-overlapping defined regions of the user interface for each of the facets 406, 408, 410 and 412. For even further examples, see also Lee: figs. 11-18.] and 
comprise word clouds [See how the first and second display regions comprise topic/word clouds (Hong: ¶¶ 39 & 44).].

As to dependent claims 24, 31, and 39, Hong-Lee further shows:
generating a search result page having hyperlinks representing the objects to enable a user to render an object represented by a selected hyperlink [“{…} feed items include a selectable link, such as a Uniform Resource Locator (URL). {…}” (Hong: ¶ 23) | See also Lee: ¶¶ 52 & 76.].

As to dependent claims 25, 32, and 40, Hong-Lee further shows:
determining frequencies of the third facet values in the objects, wherein the third facet values are rendered with appearances based on a frequency of the third facet values in the objects [e.g. frequencies of the determined second facet values are determined in the group of objects, and their respective appearances are rendered accordingly (Hong: ¶¶ 29-34). For even further context/examples, see also Lee: ¶¶ 07-10 & 57-60.].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“The cited Hong discusses how to determine topics or salient terms in documents based on voting scores of salient terms that appear in a feed item and facets of the feed items to allow selection of feed items based on facets. This discussion of determining salient terms and facets of feed items to allow narrowing of the feed items that include the salient terms does not teach the claim requirement of for each specified facet of the facets, determining correlation values of the determined third facet values of the specified facet with fourth facet values for facets other than the specified facet in the determined objects. There is no teaching or suggestion in the cited Hong of correlation values of third facet values of a specified facet with fourth facet values for facets other than the specified facet, such that the third facet values are determined from objects having at least one second facet value. Instead the cited Hong discusses determining salient terms which are based on the frequency of the term in the feed items, not a correlation of second and third facet values for different facets. Hong does not teach determining correlation values for third facet values of a specified facet with fourth facet values for facets other than the specified facet in the determined objects having the at least one second facet value.”

The Office respectfully disagrees. First, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.2 Moreover, the Office respectfully disputes Applicant’s allegation that Hong merely limits itself to “determining salient terms.” Instead, Hong explicitly recites multiple facets/facet value sets, and how selecting second facet values filters out not only the objects, but also the remaining facets/facet values (including third and fourth facets/facet values and their corresponding correlations | Hong: figs. 4-7, ¶¶ 06, 26-33, 36, & 39-44). 
Furthermore, the considerable breadth in scope of the term “correlation” itself as currently recited bears emphasis, particularly when the original specification only mentions it in a single paragraph (that does not comprehensively establish narrower metes and bounds for the term), and its plain meaning (as defined by the Merriam-Webster dictionary3 before the time of the invention) covered a wide array of possibilities, including: a scenario where “either of two things so related that one directly implies or is complementary to the other,” “a phenomenon that accompanies another phenomenon, is usually parallel to it, and is related in some way to it,” and/or “to present or set forth so as to show relationship.” Therefore, it is respectfully maintained that Hong’s multi-facet relationship indications reasonably read on any one of these “correlation” definitions. 

“The cited Lee discusses color coding a second facet that is similar to a first facet hovered over, where the color coded is based upon an overlap. However, the claims do not recite changing appearance of a facet similar to a facet being hovered over. Instead, the claim requires that the appearances of the third facet values appearances vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values. Nowhere does the cited Lee mention the hovered facet is a third facet value and the appearances vary to indicate different higher and lower correlation values determined for the third facet values that correlate with fourth facet values for other facets. Instead, the cited Lee discusses a similarity of facet values, but no mention if those facet values are for different facets. Thus, Lee does not teach varying appearances to indicate different higher and lower correlation values of third and fourth facet values that are from different facets as claimed.”

The Office respectfully disagrees. Again, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Furthermore, in response to Applicant’s arguments that the references fail to show certain features, it is noted that the features upon which Applicant relies (namely “changing appearance of a facet similar to a facet being hovered over”) are not actually recited in the rejected claims. Moreover, Lee is replete with examples of how correlations between a first, second, third, and fourth facet (“FACET 1,” “FACET 2,” “FACET 3,” and “FACET 4,” respectively throughout Lee: figs. 4 & 11-18; ¶¶ 41-42, 57-60, & 81-83) are determined and rendered with appearances that vary to indicate different higher and lower correlation values determined between any/all sets of persisting facet values (including those determined for the “FACET 3” values that correlate with the “FACET 4” values).

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Young; Jonathan H. et al.
US 20200265491 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Stasior; William F. et al.
US 9594540 B1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Kepner; Jeremy V.
US 8631031 B1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Spivack; Nova et al.
US 20120272160 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Li; Xiaogeng et al.
US 20120173590 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Hunt; Anne Jude et al.
US 20110320396 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Vanasco; Jonathan Brian
US 20100274815 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Sweeney; Peter et al.
US 20100235307 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Paley; Kate C.
US 20100088621 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Sweeney; Peter et al.
US 20100057664 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Sweeney; Peter et al.
US 20100049766 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Vadon; Mark C.
US 20090299877 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Tamura; Takuro
US 20090210787 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Guo; Hong Lei et al.
US 20090119262 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Dash; Debabrata et al.
US 20090106244 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
BRUNNER; JEAN-SEBASTIEN et al.
US 20080306928 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Behnen; Marion et al.
US 20080243779 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Behnen; Marion et al.
US 20080244433 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Bierner; Gann Alexander
US 20070282769 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Anderson; Chris W. et al.
US 20070266036 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Weare; Christopher B. et al.
US 20060294071 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Cheng, Keh-Shin F.  et al.
US 20050050468 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Allen, Bradley P.  et al.
US 20040044661 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Brobst, Stephen A.  et al.
US 20030055837 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Allemang, Dean T.  et al.
US 20030050915 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”
Streepy, Larry V. JR.
US 20020198885 A1
“rendering representations of the third facet values with appearances that vary to distinguish higher and lower of the correlation values determined for the third facet values that correlate with the fourth facet values”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The order in which the claims have been presented below has been changed in order to more accurately represent their respective dependencies/hierarchies.
        2 See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).
        3 https://web.archive.org/web/20120121013056/https://www.merriam-webster.com/dictionary/correlate